MEMORANDUM **
Barry S. Jameson, a California state prisoner, appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm the district court.
We reject Jameson’s claims I to V alleging various due process violations relating to his prison disciplinary hearing. On review of the record, we hold that the hearing process comported with the due process required under Wolff v. McDonnell, 418 U.S. 539, 564-67, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974).
We further decline to consider claim VI because this claim was abandoned before the district court. See Hollinger v. Titan Capital Corp., 914 F.2d 1564, 1578 (9th Cir.1990) (“Finally, we affirm the district court’s order granting summary judgment to Titan on appellants’ claim ... because appellants abandoned that claim before the district court.”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.